DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-11, 14-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Pub. No. 20200205075) in view of Kim et al. (Pub. No. 20150359034).
- With respect to claims 1, 6, 11, 16, Nam teaches a method, comprising: entering, by a processor of an apparatus, into a power saving mode (e.g. the UE enter the power saving at block 815 in fig. 8); monitoring, by the processor, a downlink control information (DCI) format comprising power saving information while in the power saving mode (e.g. in Fig. 3 where the power ON in the Long and Short C-DRX); determining, by the processor, a reliability of the power saving information (e.g. Fig. 4 and par. 124, 126; UE determining the power levels as reliability of power saving information); determining, by the processor, the DCI format is detected (e.g. detect/not as Fig. 3 shows); and determining, by the processor, whether to stay in the power saving mode or wake up according to the detected DCI format (see par. 5 “the UE may determine that the wakeup signal is intended for a different UE and may not wake up”; par. 10 “the UE based on monitoring the downlink control channel according to the first search space configuration, initiating a wakeup procedure based on detecting the wakeup signal”; par. 36). Nam fails to disclose in an event that the power saving information is determined to be unreliable; ignoring, by the processor, the power saving information; and waking up, by the processor, the apparatus to monitor a physical downlink control channel.  Kim teaches ignore DRX for specified period and monitoring PDCCH (see Fig. 11 and par. 126-130) for communication when the UE need to handover.  Therefor, it would have been obvious to a person of ordinary skilled in the art before the effective filling date to implement the step of ignoring DRX in view of handover operation when signal of UE need to handover to better eNB.
- With respect to claims 4, 14, Nam teaches further comprising: monitoring, by the processor, a physical downlink control channel (PDCCH) after waking up from the power saving mode (e.g. Fig. 3 show monitor the PDCCH).  
- With respect to claims 5, 15, Nam teaches further comprising: determining, by the processor, whether to wake up in an event that the DCI format is not detected according to a higher layer signaling (see par. 139).   
- With respect to claims 8, 18, 21-22, Nam teaches wherein the determining of the reliability of the power saving information comprises determining the reliability of the power saving information based on either or both of a power level and a signal-to-noise ratio of a demodulation reference signal (DMRS) used in decoding the power saving information (e.g. Fig. 4 and par. 124, 126; UE determining the power levels as reliability of power saving information).
- With respect to claims 9, 19, Nam teaches wherein the DCI format is transmitted in a beam-sweeping mechanism (e.g. par. 05, 37).  
- With respect to claims 10, 20, Nam teaches further comprising: cancelling, by the processor, monitoring of a physical downlink control channel (PDCCH) in an event that the DCI format is detected (e.g. Fig. 3 where the PDCCH detected the monitoring stopped, Fig. 8 step 850 the UE enter sleep without monitoring).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471